DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Allowable Subject Matter
Claims 1-7, 10, 11, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Hwang et al. (US Pub. 20070046897 and hereafter Hwang) teaches (in figures 2 and 6) a beam splitting member (20) disposed between a light extracting member (105) and a liquid crystal display (130), for splitting a light extracted from the light extracting member into linearly polarized lights with polarization directions perpendicular to each other (see paragraph 56), the linearly polarized lights comprising a first linearly polarized light (“P-polarized light” see paragraph 56) and a second linearly polarized light (“S-polarized light” see paragraph 56). 
Zhu et al. (CN106526942A with reference made to US Pub. 20200142247 as a translation thereof and hereafter Zhu) teaches (in figures 2-7a) a liquid crystal display comprising: a liquid crystal layer (33) and a modulating member (36) wherein the modulating 
However, there is no teaching, suggestion, or motivation to combine Hwang and Zhu as Hwang teaches a polarization converter (30) to change the separate polarizations to a single polarization and Zhu teaches not requiring any polarizer to perform the display function (see paragraph 45). 
As such the prior art taken alone or in combination fails to teach or fairly suggest a display comprising a beam splitter providing a first polarized light to a first pixel electrode and a second polarized light to a second pixel electrode wherein the first and second polarized lights are orthogonal to each other and the first and second pixel electrodes respectively diffract the lights from a light shielding layer in combination with the other required elements of claim 1. 
Claims 2-7, 10, 11, and 14-19 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant’s response, filed 05/14/2021, with respect to claims 1-7, 10, 11, and 14-19 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-7, 10, 11, and 14-19 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALEXANDER P GROSS/Examiner, Art Unit 2871